107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis LEE, and all other automobile insurance policyholders/members of Arkansas Farm Bureau Mutual InsuranceCompany of Arkansas, Inc., and Southern Farm Bureau CasualtyInsurance Company, Plaintiff/Appellant,ARKANSAS FARM BUREAU MUTUAL INSURANCE COMPANY OF ARKANSAS,INC., Members/Holders of Automobile Insurance Policies;Southern Farm Bureau Casualty Insurance Company, Members/Holders of Automobile Insurance Policies, Plaintiffs,v.ARKANSAS FARM BUREAU FEDERATION, An Incorporated Entity or,Alternatively, AR Farm Bureau Federation, AnUnincorporated Association--AndrewWhisenhunt, Defendant/Appellee.Dennis LEE, and all other automobile insurance policyholders/members of Arkansas Farm Bureau InsuranceCompany of Arkansas, Inc., and SouthernFarm Bureau;  Plaintiff/Appellee,ARKANSAS FARM BUREAU MUTUAL INSURANCE COMPANY OF ARKANSAS,INC., Members/Holders of Automobile Insurance Policies;Southern Farm Bureau Casualty Insurance Company, Members/Holders of Automobile Insurance Policies, Plaintiffs,v.ARKANSAS FARM BUREAU FEDERATION, An Incorporated Entity or,Alternatively, AR Farm Bureau Federation, AnUnincorporated Association--AndrewWhisenhunt, Defendant/Appellant.
Nos. 96-2058, 96-2180.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 15, 1997.Filed Feb. 6, 1997.

Appeals from the United States District Court for the Western District of Arkansas.
Before BOWMAN, MURPHY, Circuit Judges, and JONES,1 District Judge.
PER CURIAM.


1
Appellant brought this action with allegations Appellee committed violations of the Racketeer Influenced and Corrupt Organization Act ("RICO"), 18 U.S.C. § 1962(a),(c), and (d) in the operation of the Arkansas Farm Bureau Federation.  The district court2 granted summary judgment to Appellee.  After a careful review of the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B. The Cross-Appeal is dismissed as moot.  A true copy.



1
 The HONORABLE JOHN B. JONES, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, El Dorado Division